                                                                                          JS-6


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
 ABRAHAM FOROUZAN,                                       CASE NUMBER


                                             PLAINTIFF                   CV 17-3875-DMG (GJSx)
                           v.

 BMW OF NORTH AMERICA, LLC, et al.,
                                                                   JUDGMENT ON THE VERDICT
                                           DEFENDANT.                 FOR THE PLAINTIFF(S)



       This action came on for jury trial, the Honorable Dolly M. Gee, District Judge, presiding, and the issues
having been duly tried and the jury having duly rendered its verdict,

         IT IS ORDERED AND ADJUDGED that Plaintiff Abraham Forouzan recover of the defendants BMW
of North America, LLC the sum of $25,058.79.

                                                            Clerk, U. S. District Court



Dated: October 2, 2018                                      By      /s/ Kane Tien
                                                                 Deputy Clerk




CV-49 (05/98)                     JUDGMENT ON THE VERDICT FOR THE PLAINTIFF(S)
